Citation Nr: 0818198	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for aggravation of 
bilateral pes planus.

2.  Entitlement to service connection for chipped central 
incisors (claimed as broken teeth) due to dental trauma for 
the purpose of VA outpatient dental treatment.

3.  Entitlement to service connection for residuals of 
sprained ankles.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Columbia, South Carolina.  The veteran 
testified before the undersigned Veterans Law Judge in March 
2008; a transcript of that hearing is associated with the 
claims folder.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's February 1967 induction examination 
demonstrates that mild pes planus (or flat feet) existed at 
the time of his entry into active military service.

2.  The competent and probative evidence demonstrates that 
the veteran's pre-existing pes planus did not undergo a 
permanent increase in severity during service.

3.  The competent evidence demonstrates that the veteran has 
chipped central incisors (teeth #8 and #9) as a result of 
dental trauma incurred during service.

4.  The competent evidence fails to demonstrate that the 
veteran has any residuals of his in-service ankle sprains.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 1132, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  Chipped central incisors (teeth #8 and #9) were incurred 
in service as a result of trauma for purposes of VA 
outpatient dental treatment.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2007).

3.  Residuals of ankle sprains were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in July 2005 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the July 2005 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein.  This 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the veteran; it expressly advised the 
veteran of the need to submit any evidence in his possession 
that pertains to the claims.  Finally, the July 2005 letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the July 2005 letter was sent to the 
veteran prior to the September 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claims.  Nevertheless, the Board finds this 
timing error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, after 
the March 2006 notice was provided to the veteran the case 
was readjudicated and a September 2006 statement of the case 
was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  

The RO obtained the veteran's service treatment records in 
conjunction with his claims on appeal.  With respect to the 
veteran's claims regarding bilateral pes planus and dental 
trauma, the service treatment records appear to be complete.  
However, it appears that the service treatment record file 
may be missing records regarding treatment for an in-service 
right ankle sprain.  In this regard, the veteran testified in 
March 2008 that he was treated in the spring of 1978 for a 
right ankle sprain in Groton, Connecticut.  There are no such 
service treatment records in the file.  

Generally, VA has a duty to obtain the veteran's service 
treatment records, if relevant to the claim.  38 C.F.R. 
§ 3.159(c)(3).  However, VA's duty is not a blind one; if 
there is no reasonable possibility that the missing records 
would aid in substantiating the veteran's claim, VA has no 
duty to obtain such records.  See 38 C.F.R. § 3.159(d); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
In the present case, the Board has determined that the 
apparent missing 1978 service treatment record is not 
pertinent to the veteran's claim because, as discussed in 
more detail below, there is no evidence that any in-service 
right ankle injury resulted in a chronic disability during 
service, as indicated by a negative separation examination.  
Additionally, there is no competent evidence of continued 
right ankle problems immediately following service through 
the present, nor is there any competent medical evidence that 
any current right ankle disability is related to any in-
service right ankle problems.  Under these circumstances, it 
is difficult to see how remanding the veteran's appeal to 
attempt to obtain these records would result in any benefit 
to the veteran.  In this regard, even with consideration of 
the incurrence of a 1978 right ankle sprain, a preponderance 
of the evidence is against this claim.  As such, there is no 
prejudice to the veteran in continuing with this appeal.  

All outstanding relevant VA and non-VA treatment records, 
including records associated with a claim for disability 
benefits from the Social Security Administration (SSA), have 
been obtained and associated with the claims file, when 
available.  The RO requested private treatment records from 
the William Lyman Medical Center in June 2006; however, the 
request was returned undeliverable in July 2006.  The veteran 
was notified that these records were not obtained, but he did 
not send in an updated consent form.  See Letter to the 
Veteran dated July 13, 2006.  The Board is satisfied that VA 
has discharged its duty to make further attempts to obtain 
these outstanding private treatment records.  See 38 C.F.R. 
§ 3.159; see also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(the duty to assist is not a one-way street).  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claims.  

The veteran was afforded a VA examination with respect to his 
claim of entitlement to service connection for pes planus.  
No examination was provided regarding his dental claim.  
However, the Board is granting the veteran's dental claim; 
thus, there is no prejudice to him by proceeding with a 
determination of this issue without a VA examination.  

With respect to the veteran's claimed bilateral ankle 
disability, a VA examination was provided; however, no 
medical opinion was rendered as to the etiology of any 
current ankle disability.  See June 2007 VA Examination 
Report.  The Board has considered whether a remand is 
necessary to obtain an etiological opinion, but concludes 
that there is sufficient competent medical evidence to decide 
the veteran's claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  VA 
has a duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In the present case, there is nothing 
in the record, other than the veteran's own lay statements, 
that suggests a link between any current bilateral ankle 
disability and his military service, including his in-service 
left and right ankle sprains.  Moreover, despite evidence of 
recurrent left ankle sprains during service, there is no 
competent evidence, including lay statements by the veteran, 
suggesting continuity of symptomatology since service.  See 
38 C.F.R. § 3.303(b).  Therefore, in the absence of any 
competent evidence sufficient to satisfy the third McLendon 
element, VA is not required to obtain an etiological opinion 
regarding his ankles.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Pes Planus

The veteran asserts that he is entitled to service connection 
for flat feet, or pes planus.  A review of his February 1976 
induction examination reflects that he was diagnosed with 
mild bilateral pes planus at induction.  Seeing as pes planus 
was noted on examination, the presumption of sound condition 
at service entrance does not attach in this case.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b).  
Thus, the veteran's claim is one for aggravation of a 
preexisting disability.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

In the present case, the Board finds that the evidence of 
record does not demonstrate that the veteran's pre-existing 
pes planus underwent a permanent increase in severity during 
service.  In this regard, the veteran testified that his feet 
didn't begin to bother him until his private, custom-made 
arch supports wore out and were replaced by generic supports 
by the Navy.  See Hearing Transcript, p. 21.  However, a 
review of the June 1979 podiatry consult conducted at the 
time of the veteran's entrance into service reflects that the 
veteran reported painful feet with prolonged standing.  See 
Podiatry Consult dated June 29, 1976.  The examining 
physician noted that the veteran indicated that "he has 
learned to live with his problems and has done well to accept 
and handle his foot pains when they do occur."

The veteran's May 1982 separation examination does not 
provide any details regarding the severity of the veteran's 
pes planus at that time.  The veteran's remaining service 
treatment records, however, show continued complaints of foot 
pain, especially with prolonged standing.  There is no 
indication that such foot pain represents any increase from 
the foot pain reported at his entrance examination.  
Moreover, even when the veteran complained of "severe" 
bilateral foot pain in February 1981, podiatry diagnosed the 
veteran as having only mild pes planus.  See Service 
Treatment Record dated February 4, 1981; Podiatry Consult 
dated February 13, 1981.  See also Orthopedic Consult dated 
June 17, 1980 (noting "minimal" bilateral pes planus).  The 
veteran was noted to have mild pes planus at entrance.  Such 
evidence, therefore, weighs against a finding of an increase 
in severity during service.  

The Board is satisfied that the above evidence demonstrates 
that the veteran's bilateral pes planus did not undergo a 
permanent increase in severity during service.  However, even 
if it were found that his continued complaints of foot pain 
during service represented an increase in the severity of his 
pes planus disability, the Board finds that clear and 
unmistakable evidence is still against awarding service 
connection for aggravation of this disability.  In this 
regard, the veteran underwent a VA examination in June 2007 
in which a complete history was taken from the veteran, a 
physical examination was performed, and a review of the 
claims file was completed.  The examination report reflects 
that the veteran's symptoms during service were foot pain 
towards the end of long days of standing and that these 
symptoms were improved with Motrin.  The veteran's current 
complaints included recurrent foot pain.  The examiner 
diagnosed the veteran as having incomplete pes planus which 
was documented on entry to service.  It was the examiner's 
opinion that the medical evidence of record showed no 
aggravation of the veteran's pes planus beyond the natural 
progression of this disability.  

The record lacks any further medical opinions regarding 
whether the veteran's bilateral pes planus underwent a 
permanent worsening during service, and, if so, whether this 
increase in severity was due to service or was due to the 
natural progression of the disability.  The Board notes that 
the veteran's statements as to these issues cannot, 
unfortunately, be accepted as competent evidence given his 
status as a layperson.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The June 2007 VA examination report and 
opinion are based on a complete history and review of the 
claims file.  Therefore, the Board finds it to be highly 
probative as to the issue of whether any increase in the 
veteran's disability during service was due to service or due 
to the natural progression of the disability.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches, as is true of any evidence, 
the credibility and weight to the attached medical opinions 
are within the province of the Board).

Under such circumstances, the Board concludes that even if it 
were to find that there was an increase in the severity of 
the veteran's bilateral pes planus during service, clear and 
unmistakable evidence of record indicates that such increase 
was due to the natural progression of his pes planus 
disability and was not the result of his military service.  
Service connection for aggravation of a preexisting 
disability would therefore not be warranted.  

In sum, the Board concludes that the competent evidence of 
record shows that the veteran's pre-existing pes planus was 
not aggravated by his military service.  His foot disability 
was symptomatic upon entry and remained so throughout service 
and at separation.  There is no indication in the service 
treatment records that his symptoms were different than those 
reported at entrance, nor is there is any indication that 
those symptoms increased in intensity.  Additionally, even if 
the Board were to conclude that there was an increase in the 
severity of his pes planus disability, a probative June 2007 
medical opinion clearly and unmistakably indicates that such 
increase was the result of the natural progression of the 
disability and not the result of the veteran's military 
service.  There is no competent evidence to the contrary for 
the Board to consider.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board must rely on the competent medical 
evidence of record and is not free to substitute its own 
judgment for that of an expert).  As a preponderance of the 
evidence is against the veteran's claim of service connection 
for aggravation of bilateral pes planus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II. Dental Trauma

The veteran is claiming service connection for the residuals 
of dental trauma incurred in service.  The veteran testified 
in March 2008 that his front teeth were broken when someone 
threw something at his face, although he believes that it may 
have been reported at the time of the incident as due to the 
veteran falling down a ladder.  He stated that his front 
teeth were capped, and that since service, he continues to 
receive treatment for these teeth.  The veteran reported that 
he was last seen in December 2007 for repair work.

Review of the veteran's service treatment records reveals 
that the veteran was seen by medical in May 1981 when he fell 
while climbing a ladder.  The examiner noted that the veteran 
chipped his central incisor; a dental consult was ordered.  
Dental records show that teeth #8 and #9 suffered fractures 
and were treated with pins in July 1981.  Additionally, the 
veteran's December 1982 reenlistment examination report notes 
that teeth #8 and #9 are chipped.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  As to each noncompensable service-connected 
dental condition, a determination will be made as to whether 
it was due to combat wounds or other service trauma.  38 
C.F.R. § 3.381(b) (2007).  The significance of finding a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA outpatient dental treatment, without 
being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2007).

In light of the above evidence, the Board is satisfied that 
there is sufficient evidence to find that the veteran 
sustained dental trauma to teeth #8 and #9 (his central 
incisors) during service which resulted in residual damage, 
namely, chipped teeth.  As such, service connection is 
granted for chipped central incisors (teeth #8 and #9) for 
the purpose of VA outpatient dental treatment.

III. Residuals of Sprained Ankles

The veteran testified in March 2008 that he sprained his 
right ankle while playing basketball in the spring of 1978 
while stationed in Groton, Connecticut.  He contends that his 
right ankle was "never right" after that incident, and that 
it has bothered him off and on since service.  He did not 
testify as to any left ankle injuries during service or 
current left ankle problems.

As discussed above, there is no evidence of the veteran's 
alleged 1978 right ankle sprain with continued complaints.  
However, service treatment records reflect that the veteran 
sprained his right ankle in September 1977 while stationed in 
Orlando, Florida.  A clinical examination of the right ankle 
the day following the sprain was within normal limits; no 
chronic disability was noted.  In addition to evidence of an 
in-service right ankle sprain, the service treatment records 
show that the veteran sprained his left ankle in May 1981 and 
June 1982.  With respect to the first left ankle sprain, x-
rays were taken which revealed no fracture.  The diagnosis 
provided was sprain, left ankle.  The June 1982 clinical 
record notes that the veteran previously sprained his left 
ankle.  The diagnosis indicated was "[left] ankle sprain 
(recurrent)."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A claim for service connection generally requires (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and (3) competent evidence as to a nexus 
between the in-service injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

Although the June 2007 VA examination report fails to 
diagnose the veteran with any current ankle disability, the 
Board observes that he was diagnosed with chronic ankle 
instability in November 2005.  See Dr. Blitch treatment 
record dated November 21, 2005.  See also Regan Chiropractic 
treatment report dated April, 23, 2006 (noting bilateral left 
and right anterior talofibular instability).  Granting all 
reasonable doubt in favor of the veteran, the Board finds 
there is sufficient evidence of a current bilateral ankle 
disability to satisfy the first element of service 
connection.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  Moreover, there is 
evidence of in-service right and left ankle sprains, as 
discussed above.  Thus, the Board's inquiry will focus on 
whether there is competent evidence of either: (a) a chronic 
disability during service with continuity of symptomatology; 
or (b) a nexus between any of the veteran's in-service ankle 
sprains and his current bilateral ankle instability.  
38 C.F.R. § 3.303(b) and (d).

Regarding whether there is competent evidence of an in-
service chronic disability with continuity of symptomatology, 
the Board observes that none of the clinical records 
discussed above indicate that the veteran was diagnosed with 
a chronic right ankle disability during service.  Moreover, 
the veteran's May 1982 separation examination was negative 
for any clinical abnormalities of the lower extremities, 
including the ankles, as well as complaints by the veteran.  
Thus, service connection pursuant to 38 C.F.R. § 3.303(b) is 
not warranted for any current right ankle disability.

Although the veteran's May 1982 separation examination was 
clinically normal as to the veteran's left ankle as well, the 
Board notes that the veteran's second left ankle sprain 
occurred after his separation examination.  The notation 
indicates that the veteran's left ankle sprains were 
"recurrent."  The Board finds that service connection is 
still not warranted on the basis of 38 C.F.R. § 3.303(b) 
because there is no competent evidence of symptomatology.  In 
this regard, the veteran's post-service treatment records are 
silent for complaints of left ankle problems until 1999, more 
than a decade after service separation.  Additionally, the 
veteran did not indicate that he continued to have recurrent 
left ankle sprains following service.  In fact, he testified 
in March 2008 that his current complaints are limited to his 
right ankle, despite medical evidence to the contrary.  Under 
these circumstances, the Board finds that a preponderance of 
the evidence is against any determination that the veteran 
had a chronic left ankle disability in service with evidence 
of continued symptomatology since service through the 
present.  38 C.F.R. § 3.303(b).

Following service separation, the first documented complaints 
of left or right ankle problems is 1999.  See Dr. Blitch 
treatment records dated February 25, 1999; May 10, 1999; and 
June 29, 1999.  Between the months of February and June the 
veteran was seen three times for complaints of left and right 
foot pain; he was diagnosed as having capsulitis and 
synovitis of the right subtalar joint and capsulitis of the 
left subtalar joint.  The first evidence of a diagnosis of 
chronic ankle instability is the aforementioned November 2005 
Dr. Blitch treatment record (although the Board acknowledges 
that the veteran was diagnosed with persistent left medial 
sprain in June 2004).  See Low Country Rheumatology treatment 
record dated June 7, 2004.  See also Dr. Blitch treatment 
record dated November 21, 2005; Regan Chiropractic treatment 
report dated April, 23, 2006.

More than ten years passed between the veteran's active duty 
service, and consequently his bilateral ankle sprains, and 
the first complaints of ankle problems.  Moreover, his 
initial ankle complaints were not diagnosed as chronic ankle 
instability.  Rather, the competent medical evidence shows 
continued treatment for bilateral ankle pain following his 
initial complaints in 1999, eventually diagnosed as bilateral 
ankle instability.  See, e.g., Dr. Blitch treatment record 
dated October 28, 2003.  The Board notes that the lack of 
immediate evidence of instability is pertinent to the 
veteran's claim because it tends to weigh against his 
contention that his current instability is the result of his 
in-service sprained ankles.  In this regard, there is 
evidence of intercurrent complaints of ankle pain which have 
not been attributed to his in-service sprained ankles.  

In addition, the above demonstrates that the first evidence 
of bilateral ankle problems is more than 10 years following 
service separation.  This significant lapse in time between 
the veteran's active service (and in-service ankle sprains) 
and the first diagnosis of chronic ankle instability weighs 
against the veteran's claim that such disability is related 
to service.  The Board observes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, there is no competent evidence of record linking the 
veteran's current bilateral ankle instability to his military 
service.  Unfortunately, the veteran's own statements 
regarding a relationship may not be accepted as competent 
evidence regarding the etiology of his current bilateral 
ankle disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  And while an accurate determination of etiology is 
not a condition precedent to granting service connection, nor 
is definite etiology or obvious etiology, there must at least 
be a sufficiently definitive opinion on etiology to rise 
above the level of pure equivocality.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 
420, 424 (1998).

Thus, with consideration of the lack of evidence of a chronic 
disability in the veteran's service treatment records with 
continued symptomatology, the length of time following 
service prior to a recorded diagnosis of bilateral ankle 
instability, and the absence of any medical opinion 
suggesting a causal link to the veteran's service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of 
sprained ankles.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for aggravation of 
bilateral pes planus is denied.

Entitlement to service connection for chipped central 
incisors (teeth #8 and #9) for the purpose of VA outpatient 
dental treatment is granted.

Entitlement to service connection for residuals of sprained 
ankles is denied.


REMAND

Post-service medical records show that the veteran was 
diagnosed with hepatitis C in August 1993.  In 2002-03, a 
liver biopsy showed cirrhosis.  See Medical University of 
South Carolina (MUSC) Hepatology Report dated May 6, 2003.  
Some of the veteran's medical records reflect that his 
hepatitis was likely the result of a blood transfusion 
received in 1987 following a motor vehicle accident.  
However, the veteran asserts that his hepatitis C is the 
result of inoculations received during service.  

The veteran testified in March 2008 that based on physician's 
statements he has concluded that, while undiagnosed, his 
hepatitis C began in the mid- to late-1970s, before his 1987 
blood transfusion.  The veteran indicated that his medical 
provider was surprised when he developed cirrhosis of the 
liver approximately thirteen years after his supposed 
contraction of hepatitis C; apparently, cirrhosis usually 
took longer to develop.  See Hearing Transcript, p. 6.  The 
veteran began to think of other possible risk 
factors/activities he might have overlooked.  

The veteran believes that his inoculations during service 
constitute a risk factor for hepatitis C because an airgun 
injector was used to administer the inoculations.  In support 
of his claim, the veteran submitted a February 2005 news 
release as well as a copy of VBA Fast Letter 04-13 
("Relationship between Immunization with Jet Injectors and 
Hepatitis C").  Although the VBA Fast Letter makes clear 
that VA has not determined that anyone inoculated with a jet 
injector is at risk of having hepatitis C, it notes that the 
scientific evidence to document transmission of hepatitis C 
with airgun injectors "is biologically plausible."  Thus, 
it cannot be ruled out as a risk factor for the veteran's 
hepatitis C.

A February 2006 letter from a Physician's Assistant (P.A. 
Buck) in MUSC's Division of Gasteroenterology and Hepatology 
addresses the veteran's belief that his hepatitis C may be 
related to in-service exposure from airgun injectors.  As a 
practitioner in liver diseases, P.A. Buck notes that the 
airgun injector would be a reasonable mode of transmission if 
the gun was used improperly.  Moreover, the fact that the 
veteran is now cirrhotic leads P.A. Buck "to believe that he 
has probably had this illness for a time period which would 
certainly fall in the realm of likelihood as the air 
injection inoculation as a mode of transmission for this 
gentleman."  

The use of the phrase "in the realm of likelihood" is not 
sufficiently definitive upon which to grant service 
connection for hepatitis C.  See Alemany, supra; Winsett, 
supra.  Nevertheless, the February 2006 letter at least 
raises the possibility that the veteran's hepatitis C is 
related to service.  See also MUSC Treatment Record dated 
January 3, 2006.  The VCAA and its implementing regulations 
require VA to provide a veteran with an examination or to 
obtain a medical nexus opinion based upon a review of the 
evidence of record if VA determines that such measures are 
necessary to decide the claims on appeal.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 
16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Based on the existing evidence, it is unclear 
whether the veteran's hepatitis C was incurred in service.  
So, a medical nexus opinion must be obtained to assist in 
making this important determination.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to a VA hepatologist 
for a VA medical opinion.  The reviewing 
physician must be provided with the entire 
claims folder, including a copy of this 
REMAND.  The opinion should reflect that a 
review of the claims folder, including 
statements by the veteran regarding his 
in-service exposure and the February 2006 
medical opinion by G.F. Buck, PA-C, was 
completed.  After reviewing the record, 
the reviewing VA hepatologist is requested 
to provide an opinion as to whether the 
veteran's hepatitis C is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
any possible exposure to blood products 
while undergoing inoculations in service 
with an airgun injector.  In providing a 
rationale for his/her opinion, the 
examiner should address all of the 
veteran's high risk activities for 
hepatitis C, including a 1987 blood 
transfusion following a motor vehicle 
accident.  A detailed rationale, including 
pertinent findings from the record, should 
be provided for all opinions.  If any of 
the above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


